Citation Nr: 1236033	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  00-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic lumbar strain/mechanical low back syndrome prior to September 30, 2009, and in excess of 20 percent on and after September 30, 2009.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from April 1988 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 1999 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  It has been subject to previously entered Board actions and review by the U.S. Court of Appeals for Veterans Claims.  Most recently, the Board by its August 2010 decision denied entitlement to service connection for degenerative disc disease with associated spondylosis and remanded to the RO the issue of the Veteran's entitlement to an initial rating for chronic lumbar strain/mechanical low back syndrome.  

On remand, the RO by its rating decision of January 2012 confirmed and continued the previously assigned 10 percent rating for chronic lumbar strain/mechanical low back syndrome for the period prior to September 30, 2009, and assigned a 20 percent evaluation therefor for the period on and after September 30, 2009.  In addition, service connection was established for radiculopathy of the left lower extremity, secondary to service-connected chronic lumbar strain/mechanical low back syndrome, with assignment of a 20 percent rating as of April 22, 2008.  Following the RO's attempts at completing the actions sought by the Board through its August 2010 remand, the case has since been returned to the Board for further review.  

This appeal is REMANDED directly to the RO as a result of the Veteran's representation by an attorney.  VA will notify the appellant if further action is required on his part.  


REMAND

Among the actions sought by the Board through its August 2010 remand was the conduct of a VA medical examination in order to evaluate the Veteran's service-connected low back disorder.  Specific input regarding certain clinical and radiological elements, including loss of lateral spine motion and Goldthwaite's sign, as well as the effects of pain, flare-ups, and functional loss was requested.  In addition, identification of all related neurological manifestations was sought, including specific notation of the nerve(s) involved and degree of impairment.  

The requested VA examination was conducted in July 2011.  Unfortunately, only some of the data sought by the Board was provided, such that the Board cannot conclude that there has been substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial, not absolute, compliance with remand directives is required).  Among the missing items are findings as to most of the rating criteria for lumbosacral strain, in effect prior to September 26, 2003, see 68 Fed. Reg. 51454-51456 (2003) regarding 38 C.F.R. § 4.71, Diagnostic Code (DC) 5295; the specific impact of pain and functional loss; and neurological findings as to the depth and breadth of radicular symptoms affecting one or both of the lower extremities.  The Board notes that the Veteran seeks an initial rating of 20 percent for left leg radiculopathy from January 1999, and, in addition, a separate, compensable rating for neurological involvement of the right lower extremity.  Findings provided through the July 2011 examination are inadequate for the rating of the disabilities at issue.  On the basis of the foregoing, remand for corrective action is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The Board notes as well that the Veteran's attorney in his brief submitted in September 2012 alleges entitlement to a 60 percent evaluation for the Veteran's low back disorder on the basis of 38 C.F.R. § 4.71a, Diagnostic Code 5293, as in effect at the time of the VA's receipt of the Veteran's claim.  He further alleges that, if a compensable rating is not for assignment for radiculopathy prior to April 2008, then an overall rating of 60 percent under DC 5293 is assignable from January 1999 on the basis of sciatic neuropathy and other neuropathology.  That regulation was amended in September 2002 and, further changes were made in September 2003.  Those criteria were not fully addressed by the most recent VA examination or fully considered by the RO and remand to obtain additional medical input related thereto and additional rating action is found to be in order.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder all pertinent VA records of treatment not already on file.  

2.  Return the report of a VA medical examination conducted on July 5, 2011, by S. Kaster, M.D., at the VA Medical Center in Phoenix, Arizona, to Dr. Kaster for the preparation of an addendum to his earlier report after recall of the Veteran and his re-examination by Dr. Kaster.  That addendum should address the nature and severity of the Veteran's service-connected low back disorder in terms of the applicable rating criteria, including those involving intervertebral disc syndrome (DC 5293) in effect prior to and after September 2002 and September 2003; pain and functional loss and their effects; manifestations of nonservice-connected disc disease of the lower spine to the extent that such cannot be differentiated from the service-connected disability under rating criteria in effect since 1999; and related neurological, bowel, and bladder involvement, including radiculopathy affecting each lower extremity.  If Dr. Kaster is unavailable, the Veteran should be accorded an additional VA medical examination at the applicable VA medical facility by another medical professional for evaluation of the nature and severity of his low back disorder.  The Veteran's VA claims file must be furnished to Dr. Kaster or his designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The examiner should be asked to determine whether the Veteran's lumbar spine exhibits weakened movement, excess fatigability, or incoordination due to service-connected disability of the lower spine, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain as a result of the service-connected low back disorder could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups. 

The examiner is also asked to indicate whether or not the Veteran's service-connected lumbar spine disability is manifested by muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in a standing position, listing of the whole spine, marked limitation of forward bending in a standing position, positive Goldthwaite's sign, marked limitation of flexion in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of a joint space, or abnormal mobility on forced motion throughout the period from January 1999 to the present. 

The examiner should also indicate whether, during the period from January 1999 to the present, there was present or absent persistent symptoms compatible with sciatic neuropathy, characteristic pain, demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc(s) of the Veteran's lower spine.  The examiner should further indicate whether intermittent relief, or, in the alternative, little intermittent relief, is or was achieved, in addition to the duration and frequency of incapacitating episodes of intervertebral disc syndrome.  All related bowel and bladder impairments, if any, and the degree thereof, must also be fully documented.  

For the period from January 1999 to the present, the VA examiner should identify all neurological manifestations of the Veteran's service-connected lumbar strain/mechanical low back syndrome, and those manifestations of disc disease that cannot reasonably be dissociated therefrom.  Specific notations as to the presence or absence of radiculopathy or other neurological involvement of each lower extremity throughout the aforementioned time frame and the resulting degree of impairment are needed.  The VA examiner is also asked to identify specifically all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory, or if it is characterized by loss of reflexes, muscle atrophy, sensory disturbances, constant pain, etc.) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe. 

Finally, the VA examiner is asked to indicate the degree, if any, to which the Veteran's ability to engage in gainful work activity is limited by his service-connected lower spine disability.  

3.  Lastly, readjudicate the issue on appeal, to include the questions of whether a 20 percent or other rating for radiculopathy of the left lower extremity and a separate, compensable rating for radiculopathy of the right lower extremity, are warranted from January 1999 to the present.  Consideration should be afforded all pertinent rating criteria in effect from January 1999 to the present, including DCs 5293 and 5295, as well as those criteria pertaining to evaluation of pain and functional loss per 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  If any benefit sought is not granted to the Veteran's satisfaction, furnish him with a supplemental statement of the case and permit him a reasonable opportunity to respond, prior to a return of the claims folder to the Board.  

No action by the Veteran is required until he is further advised.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



